Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Energy Recovery, Inc. San Leandro, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our reports dated March 15, 2010, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of Energy Recovery, Inc.’s internal control over financial reporting, appearing in the Company’s Form 10-K for the year ended December 31, 2009. /x/ BDO Seidman, LLP San Jose, California March 18, 2010
